Case 13-11330        Doc 54     Filed 11/07/18     Entered 11/07/18 11:03:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-11330
         Shauna Thomas-Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/20/2013.

         2) The plan was confirmed on 06/13/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/20/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $11,521.09.

         10) Amount of unsecured claims discharged without payment: $25,934.70.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-11330      Doc 54       Filed 11/07/18    Entered 11/07/18 11:03:03                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $22,891.02
        Less amount refunded to debtor                          $193.02

 NET RECEIPTS:                                                                                  $22,698.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,018.65
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,018.65

 Attorney fees paid and disclosed by debtor:               $1,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACCOUNT RECOVERY SERVICE       Unsecured          98.00        184.92           184.92           6.89       0.00
 ACCOUNT RECOVERY SERVICE       Unsecured          93.00           NA               NA            0.00       0.00
 AMERICOLLECT                   Unsecured          43.00           NA               NA            0.00       0.00
 ATLAS ACQUISITIONS LLC         Unsecured      1,015.00       1,015.40         1,015.40          37.83       0.00
 CAPITAL ASSET RECOVERY LLC     Secured        2,759.00       2,622.87         2,622.87      2,622.87     175.84
 CARRINGTON MORTGAGE SERVICES   Secured        7,225.89       7,225.89         7,225.89      7,225.89        0.00
 CARRINGTON MORTGAGE SERVICES   Secured             0.00          0.00             0.00           0.00       0.00
 CHECK N GO                     Unsecured      1,342.00            NA               NA            0.00       0.00
 CITIBANK                       Unsecured      3,720.00            NA               NA            0.00       0.00
 CITIBANK                       Unsecured         584.00           NA               NA            0.00       0.00
 CREDITORS COLLECTION BUREAU    Unsecured         127.00           NA               NA            0.00       0.00
 DEPENDON COLLECTION SERVICE    Unsecured         188.00           NA               NA            0.00       0.00
 EASTMAN CREDIT UNION           Unsecured         501.60        511.25           511.25          19.04       0.00
 EASTMAN CREDIT UNION           Unsecured      9,055.00       8,995.59         8,995.59        335.10        0.00
 HARRIS & HARRIS LTD            Unsecured         150.00           NA               NA            0.00       0.00
 HARRIS & HARRIS LTD            Unsecured         661.00           NA               NA            0.00       0.00
 HARRIS & HARRIS LTD            Unsecured         195.00           NA               NA            0.00       0.00
 HART & SHEEN                   Unsecured         410.00           NA               NA            0.00       0.00
 HARVARD COLLECTION SERVICE     Unsecured          78.00           NA               NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority       1,162.00       3,383.00         3,383.00      3,383.00        0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA         410.21           410.21          15.28       0.00
 ILLINOIS TITLE LOANS           Unsecured            NA       1,969.41         1,969.41          73.36       0.00
 ILLINOIS TITLE LOANS           Secured           900.00        900.00           900.00        900.00      64.36
 INTERNAL REVENUE SERVICE       Unsecured            NA         185.19           185.19           6.90       0.00
 INTERNAL REVENUE SERVICE       Priority       6,873.13       6,687.94         6,687.94      6,687.94        0.00
 MEDICAL BUSINESS BUREAU        Unsecured         100.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-11330      Doc 54       Filed 11/07/18    Entered 11/07/18 11:03:03              Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim       Principal        Int.
 Name                              Class    Scheduled      Asserted      Allowed        Paid           Paid
 MEDICAL BUSINESS BUREAU        Unsecured         187.00           NA           NA            0.00         0.00
 MIRAMED REVENUE GROUP          Unsecured         589.68           NA           NA            0.00         0.00
 NORTHWEST COLLECTORS           Unsecured         179.00           NA           NA            0.00         0.00
 PELLETTIERI & ASSOC            Unsecured         590.00           NA           NA            0.00         0.00
 PYOD                           Unsecured            NA         159.11       159.11           5.93         0.00
 QUANTUM3 GROUP                 Unsecured            NA       2,767.62     2,767.62        103.10          0.00
 QUANTUM3 GROUP                 Unsecured         430.00        430.00       430.00          16.02         0.00
 QUEST DIAGNOSTICS              Unsecured          14.77           NA           NA            0.00         0.00
 QUEST DIAGNOSTICS              Unsecured          25.00           NA           NA            0.00         0.00
 SOUTHWEST CREDIT SYSTEMS INC   Unsecured         357.00           NA           NA            0.00         0.00
 THE BUREAUS INC                Unsecured         192.00           NA           NA            0.00         0.00
 VILLAGE OF SCHAUMBURG          Unsecured         100.00           NA           NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal               Interest
                                                           Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                   $0.00
       Mortgage Arrearage                               $7,225.89          $7,225.89                   $0.00
       Debt Secured by Vehicle                          $3,522.87          $3,522.87                 $240.20
       All Other Secured                                    $0.00              $0.00                   $0.00
 TOTAL SECURED:                                        $10,748.76         $10,748.76                 $240.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00              $0.00                   $0.00
        Domestic Support Ongoing                            $0.00              $0.00                   $0.00
        All Other Priority                             $10,070.94         $10,070.94                   $0.00
 TOTAL PRIORITY:                                       $10,070.94         $10,070.94                   $0.00

 GENERAL UNSECURED PAYMENTS:                           $16,628.70             $619.45                  $0.00


 Disbursements:

        Expenses of Administration                           $1,018.65
        Disbursements to Creditors                          $21,679.35

 TOTAL DISBURSEMENTS :                                                                      $22,698.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-11330        Doc 54      Filed 11/07/18     Entered 11/07/18 11:03:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/06/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
